     Case: 1:19-cv-06286 Document #: 12 Filed: 11/08/19 Page 1 of 2 PageID #:48




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Viann Bonoan,                       )                Case No: 1:19-cv-06286
                                    )
      Plaintiff,                    )
                                    )
v.                                  )
                                    )
Discover Financial Services, Inc.,  )
                                    )
      Defendant.                    )
____________________________________)

        STIPULATED DISMISSAL PURSUANT TO FED R. CIV. P. 41(a)(1)(A)(ii)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Viann Bonoan,

together with Defendant Discover Financial Services, Inc. (collectively, the “Parties”), through

their respective undersigned counsel, file this stipulated dismissal, stipulating that all claims of

Plaintiff against Defendant be dismissed in their entirety, each party to bear their own costs and

attorneys’ fees.

Dated: November 8, 2019                                 Respectfully submitted,




  By:_/s/ Julia B. Strickland______________              By:_/s/ Gary M. Klinger ______________

  Julia B Strickland                                     Gary M. Klinger (ARDC# 6303726)
  Stroock & Stroock & Lavan, LLP                         KOZONIS & KLINGER, LTD.
  2029 Century Park East                                 227 W. Monroe Street, Suite 2100
  Suite 1800                                             Chicago, Illinois 60630
  Los Angeles, CA 90067-3086                             Phone: 312.283.3814
  (310) 556-5800                                         Fax: 773.496.8617
  Email: jstrickland@stroock.com                         gklinger@kozonislaw.com
  Attorneys for Defendant
                                                         Attorneys for Plaintiff




                                                 1
     Case: 1:19-cv-06286 Document #: 12 Filed: 11/08/19 Page 2 of 2 PageID #:49



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. Parties may access this filing through the Court’s

electronic filing system.

                                                      /s/ Gary M. Klinger
                                                      Gary M. Klinger




                                                  2
